Exhibit 99.1 For Immediate Release March 22, 2011 For More Information Carl J. Chaney, President & Chief Executive Officer Michael M. Achary, Chief Financial Officer Paul D. Guichet, VP, Investor Relations & Corporate Governance 800.522.6542 or 228.563.6559 Hancock Holding Company announces pricing of common stock offering GULFPORT, MS (March 22, 2011) — Hancock Holding Company (NASDAQ: HBHC) today announced that its public offering of 6,201,500 shares of its Common Stock has priced at $32.25 per share for gross proceeds of approximately $200 million.The Company has granted the underwriters a 30-day option to purchase up to an additional 930,225 shares of Common Stock to cover over-allotments, if any.Morgan Stanley acted as sole book-running manager, SunTrust Robinson Humphrey, Inc. served as lead manager and Raymond James & Associates and Sterne Agee & Leach, Inc. served as co-managers. The Company intends to use the proceeds of the offering for general corporate purposes, including the enhancement of Hancock’s capital position and the repurchase of Whitney Holding Corporation’s TARP preferred stock and warrants upon the closing of the proposed merger of Whitney into the Company. The Company expects to close the transaction, subject to customary conditions, on or about March25, 2011.This announcement shall not constitute an offer to sell or the solicitation of an offer to buy any securities, nor shall there be any offer or sale of these securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of such jurisdiction. The offering is being made only by means of a prospectus supplement and accompanying prospectus, copies of which may be obtained from Morgan Stanley at 180 Varick St, 2nd Floor, New York, NY 10014, Attention: Prospectus Department or by email at prospectus@morganstanley.com or by telephone at(866) 718-1649. About Hancock Holding Company Hancock Holding Company — parent company of Hancock Bank (Mississippi), Hancock Bank of Louisiana, Hancock Bank of Alabama — had assets of approximately $8.1 billion as of December 31, 2010.Founded in 1899, Hancock Bank consistently ranks as one of the country’s strongest, safest financial institutions, according to BauerFinancial, Inc. More corporate information and e-banking are available at www.hancockbank.com. Hancock Holding Company announcespricing of common stock offering October 20, 2009 — Add1— “SAFE HARBOR” STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995:Congress passed the Private Securities Litigation Act of 1995 in an effort to encourage corporations to provide information about companies’ anticipated future financial performance.This act provides a safe harbor for such disclosure, which protects the companies from unwarranted litigation if actual results are different from management expectations.This release contains forward-looking statements which are not historical facts and reflects management’s current views and estimates of future economic circumstances, industry conditions, company performance, and financial results.These forward-looking statements are subject to a number of factors and uncertainties which could cause the Company’s actual results and experience to differ from the anticipated results and expectations expressed in such forward-looking statements. SOURCE Hancock Holding Company Contact: Carl J. Chaney, President and Chief Executive Officer, or Michael M. Achary, Chief Financial Officer, or Paul D. Guichet, Investor Relations Manager, +1-228-563-6559 or paul_guichet@hancockbank.com, all of Hancock Holding Company.
